Title: To Thomas Jefferson from Henry Hiort, 9 November 1807
From: Hiort, Henry
To: Jefferson, Thomas


                        
                            Sir!
                            Capitol Hill 9th Novr. 1807
                        
                        Being well informed that it is the intention of Mr Brent, to resign his Office as Marshall of this District
                            on the 1st day of January next, I am emboldened thus early respectfully to present myself before you (in case of such an
                            event), as a Candidate for that Office.
                        This measure suffer me to observe is dictated by an ardent desire, that from this period, to the Vacancy
                            happening, my pretensions for Character and Ability, may be fully canvassed and weighed by you.—Permit me to indulge an
                            expectation, that 17 years residence as a practising Lawyer in Virginia has afforded me the means of understanding fully
                            the Duties of the Office I would encounter: and, if necessary, I am satisfied, I can furnish you Sir, with ample
                            Testimonials of my devotion to the Interests and happiness of this my adopted Country.—Allow me, Sir, to cherish a hope,
                            that among the number, who may intrude themselves on this occasion for your Notice, I may be honored by your remembrance
                            of this my application.
                        Relying upon your goodness, to pardon, (if you do not approve) this liberty, I beg leave to be permitted to
                            subscribe myself with all respect,
                        Sir! Your most obdt, and very hble Servt
                        
                            Henry Hiort
                            
                        
                    